Citation Nr: 1638797	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected status post right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In September 2015, the Board remanded this claim for additional evidentiary development.  All requested development has been completed and the claim has been returned to the Board for further consideration.  


FINDING OF FACT

Throughout the appeal period, the Veteran's right ankle disability has been manifested by weakness and giving way, stiffness, swelling, and constant pain, with dorsiflexion limited to no less than 10 degrees and plantar flexion limited to no less than 15 degrees, to include as a result of pain or after repetitive motion.  There is no persuasive lay or medical evidence of ankylosis in the right ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

By way of historical background, the evidence reflects that the Veteran suffered a right ankle fracture during service.  As a result, the RO granted service connection for status post right ankle fracture (hereinafter "service-connected right ankle disability") in March 2000 and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, effective March 23, 1999.  In March 2002, the RO increased his disability rating to 20 percent under DC 5271, March 23, 1999.  

In June 2006, the Veteran filed a claim seeking an increased rating for his service-connected right ankle disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As noted, the Veteran's right ankle disability is rated as 20 percent disabling pursuant to DC 5271 for "marked" limitation of motion, which is the highest possible rating under that diagnostic code.  In order to warrant a rating in excess of 20 percent, the evidence must show ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, which warrants a 30 percent rating under DC 5270.  Under DC 5270, a 40 percent rating is assigned for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The pertinent evidence of record includes VA examination reports dated July 2006, January 2009, February 2014, and March 2015, a September 2014 Disability Benefits Questionnaire from the Veteran's private physician, Dr. A.B., as well as VA outpatient treatment records dated from 2005 to 2016 and statements submitted by the Veteran and his wife in support of his claim.  

The preponderance of the evidence shows the Veteran's right ankle disability has been manifested by weakness and giving way, stiffness, swelling, and constant pain throughout the appeal period.  See VA examination reports and VA treatment records.  The Veteran has worn Ritchie braces on both of his ankles and used arch supports in his boots throughout the appeal period, which he has variously reported helps his symptoms and supports him while walking.  See id.  Nevertheless, the Veteran has reported having flare-ups of pain and other symptoms that are precipitated by walking on uneven ground, changes in the weather, or prolonged standing or walking.  See VA examination reports dated July 2006, February 2014, September 2014, and March 2015.  During the September 2014 VA examination, the Veteran reported using a cane during severe flare-ups but, at the March 2015 examination, he reported using a cane on a regular basis.  See also February 2014 VA examination.  

In this regard, the evidence shows the Veteran has consistently reported a worsening in his symptoms over the course of the appeal.  For instance, during the July 2006 examination, he described his instability and giving way as rare, as it occurred five to six times a year, but during the March 2015 examination, he stated that he experienced frequent instability and had fallen several times.  

The evidence also shows that his range of motion has decreased throughout the appeal period.  While the Veteran demonstrated normal range of motion in his right ankle during the VA examinations conducted in July 2006 and January 2009, he demonstrated significant limitation of motion at the examinations conducted in February 2014 and March 2015.  Indeed, during the February 2014 examination, his dorsiflexion was limited to 10 degrees, plantar flexion was limited to 15 degrees, and repetitive motion resulted in dorsiflexion limited to 5 degrees.  Likewise, during the March 2015 VA examination, his dorsiflexion was limited to 15 degrees, plantar flexion was limited to 20 degrees, and repetitive motion resulted in dorsiflexion limited to 10 degrees.  The clinicians who conducted those examinations noted the Veteran's range of motion was limited by pain and that his functional impairment/limitations also included weakened movement, excess fatigability, instability, disturbance of locomotion, and interference with standing.  Notably, however, every clinician who has evaluated the Veteran has stated that it would be mere speculation to determine the degree of additional limitation of motion the Veteran experiences during flare-ups.  See VA examination reports dated February 2014 and March 2015; September 2014 DBQ.  

While the Veteran has demonstrated progressively worsening range of motion in his right ankle during the appeal period, ankylosis of the right ankle is not reflected in the preponderance of the evidence.  As noted, the Veteran demonstrated normal range of motion at the July 2006 and January 2009 VA examinations and the clinicians who conducted the February 2015 and March 2015 VA examinations specifically stated that there was no evidence of ankylosis.  

As noted, the evidentiary record contains a September 2014 Disability Benefits Questionnaire (DBQ) that was completed by the Veteran's private physician, Dr. A.B.  In this report, Dr. A.B. reported that the Veteran's right ankle plantar flexion was limited to 10 degrees and his dorsiflexion was limited to 45 degrees.  However, he also provided illustrations which reflect that he incidentally inverted the ranges of motion, as the drawings show that the Veteran's dorsiflexion and plantar flexion were, in fact, limited to 10 and 45 degrees, respectively.  While the foregoing is negligible, Dr. A.B. also reported that the Veteran has ankylosis in his right ankle, specifically noted at 10 degrees in plantar flexion, 45 degrees in dorsiflexion, and with an eversion deformity.  

Dr. A.B.'s report of ankylosis in the right ankle is contrary to the preponderance of the other evidence of record, including the other VA examination reports and treatment records, and is not supported by an explanation as to how he determined the Veteran had ankylosis (immobility of the right ankle joint) and yet was able to demonstrate movement in plantar flexion and dorsiflexion, including on repetitive motion testing.  Therefore, Dr. A.B.'s report of ankylosis in the right ankle is not afforded any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusion is not entitled to any weight).

After reviewing the foregoing evidence, the Board finds that while the Veteran's service-connected right ankle disability is manifested by a myriad of symptoms, including limited, painful motion, a rating in excess of 20 percent is not warranted as the preponderance of the evidence shows there is and has been movement of the right ankle joint throughout the appeal period, without a competent finding of ankylosis shown in the record.  See 38 C.F.R. § 4.71a, DC 5270.  

In evaluating the Veteran's claim, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2015) and the decision in DeLuca, supra, regarding pain and functional loss when evaluating limitation of motion, particularly given the Veteran's report of experiencing flare-ups of pain and the evidence showing additional limitation of motion with repetitive use.  However, such factors cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (even though there was evidence that the appellant had some functional loss due to pain in his wrist, a remand for the Board to consider functional loss due to pain was not appropriate because the appellant was already receiving the maximum disability rating available for limitation of motion of the wrist).  Here, the Veteran's right ankle disability is assigned the maximum rating for limitation of motion.  Moreover, there is no evidence of ankylosis even when considering the Veteran's complaints of pain and additional limitation of motion with repetitive use.  Therefore, the Board finds that any additional functional limitation due to pain, fatigability, weakness, lack of endurance, and instability, including during flare-ups, is contemplated in the 20 percent rating currently assigned and that an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In assessing the severity of the Veteran's right ankle disability, the Board has considered the medical evidence discussed above, as well as the lay statements of record regarding the severity of his disability.  See statements from the Veteran and his wife M.J. dated September 2006, July 2007, and March 2015.  While the Veteran and his wife are certainly competent to report the nature and severity of his symptoms (see e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's right ankle disability at any point pertinent to this appeal.

Moreover, while the Veteran's reported symptoms clearly have been considered in the evaluation of his disability, as laypersons are not shown to have appropriate medical training and expertise, neither the Veteran, his wife, nor his representative are competent to establish the Veteran's entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a rating in excess of 20 percent for service-connected status post right ankle fracture.  In evaluating this claim, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the Veteran's service-connected right ankle disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right ankle disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of painful, limited motion are contemplated by the rating criteria and the evidence summarized above does not show additional functional impairment that is not contemplated by the scheduler criteria.  In fact, the rating criteria provide higher ratings for more severe functional limitations, including ankylosis which is not shown in the evidence of record.  As such, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right ankle condition during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this context, the Board notes the VA treatment records reflect that, in addition to his right ankle disability, the Veteran also suffers from bilateral pes planus that results in pain.  However, there is no lay or medical evidence of record showing the Veteran's pes planus is a manifestation of, caused by, or aggravated by the service-connected right ankle disability.  Therefore, the record does not reflect there is an additional impairment that has not been attributed to the service-connected right ankle disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, the evidence reflects that the Veteran has worked as a sheriff and constable delivering warrants during the appeal period.  The Veteran has reported that he experiences increased symptoms of pain, stiffness, and swelling at the end of his work day but that he has been able to work through the discomfort with the use of braces and orthotics in his boots.  See VA examination reports dated July 2006 and February 2014.  However, VA examiners have noted that the Veteran's right ankle disability impacts his ability to perform jobs that required prolonged standing, walking, heavy lifting, or carrying.  See VA examination reports dated February 2014 and March 2015; see also September 2014 DBQ from Dr. A.B.  In fact, the Veteran's employer submitted a statement noting that she observed the Veteran limping and in visible pain and that his condition affected his work productivity such that his workload had significantly decreased.  See February 2008 statement from M.P.  

Nevertheless, this evidence only shows that the right ankle disability had some impact on the Veteran's ability to perform his duties as a sheriff and constable, without any allegation or indication that the Veteran was rendered completely unemployable.  The Board notes it is likely that the Veteran's service-connected right ankle disability would have some effect on his employability, given his complaints of pain, weakness, and limited motion in his right ankle; however, the evidence does not reflect that his disability would preclude sedentary employment.  As such, the Board finds the occupational impairment caused by the Veteran's right ankle disability is contemplated by the 20 percent rating currently assigned.  Therefore, the evidence does not show that the Veteran is unable to obtain substantially gainful employment due to his service-connected right ankle disability or the combined effects of his service-connected disabilities, and further discussion of a TDIU is not necessary.


ORDER

An increased rating in excess of 20 percent for status post right ankle fracture is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


